Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.     Claims 5, 6, 7, 10 are objected to because of the following informalities: 
	Claim 5, line 2, claim 6, line 2, claim 7, line 2“assuming that” should be – when—
	Claim 10, line 5-6, “abuts at its lower end by its own weight” should be –abuts the mobile terminal’s lower end by the mobile terminal’s own weight—
	Claim 10, line 14-15, “the lower stopper side” should be – a side where the lower stopper located--
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3. Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “lower” of “lower stopper” and “lower end” in claim 10, is a relative term which renders the claim indefinite. The term “lower” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For Examination purpose, “lower stopper” has been interpreted as: “bottom stopper”, and “its lower end” has been interpreted as “its bottom”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vu ( US20190036382A1)
With regard to claim 1, Vu teaches a coil component comprising a first coil pattern (e.g., 111, See examiner labeled Fig. 1 of Vu),
wherein an opening area ( center opening area of 111, Fig. 1) surrounded by the first coil pattern has a first side ( 1st side, Fig. 1) extending in a first direction ( 1st  direction, Fig. 1) and a second side ( 2nd side, Fig. 1) extending in the first direction ( 1st direction, Fig. 1), and
wherein the first side is longer than the second side ( 1st side is longer than 2nd side, Fig. 1).

    PNG
    media_image1.png
    777
    794
    media_image1.png
    Greyscale

With regard to claim 2, Vu teaches all the limitations of claim 1, and further teaches  
wherein the opening area further has a third side ( 3rd side, Fig. 1) connecting one end of the first side ( 1st side, Fig. 1) and one end of the second side ( 2nd side, Fig. 1) and a fourth side  ( 4th side, Fig. 1) connecting other end of the first side ( 1st side, Fig. 1)  and other end of the second side ( 2nd side, Fig. 1), and
wherein an angle ( 1st angle, Fig. 1) formed by the first and third sides is equal to an angle ( 2nd angle, Fig. 1) formed by the first and fourth sides ( see Fig. 1, 111 has a symmetric structure, therefore 1st angle and 2nd angle is equal).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5. Claims 3-4, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Vu ( US20190036382A1)  in view of Chiyo (US20200274392A1)
With regard to claim 3, Vu teaches all the limitations of claim 2, Vu further teaches  
wherein each turn constituting the first coil pattern has a first section extending along the second, third, and fourth sides( see S1, surround the 111 except the area of S2, Fig. 1) and a second section( e.g., S2, Fig. 1) extending along the first side ( 1st side, Fig. 1),
wherein the first section (S1, Fig. 1)  extends in parallel to the second, third, and fourth sides ( 2nd side, 3rd side and 4th side, Fig. 1)
Vu does not teach the second section has a part that extends obliquely to the first side.
Chiyo teaches about the second section (182a, Fig. 7) has a part that extends obliquely to the first side, ( Fig. 7 see 182a extend obliquely  the side of 182, Vu shows the first side is the side connects to the output/input, 182 side of Chiyo is also the side that connects to the output/input, therefore, 182 side of chiyo can be treated as first side) .
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vu, to configure the second section has a part to extend obliquely to the first side, as taught by Chiyo, in order to form a transition area for different turn [0091] of Chiyo. The obliquely extension make the transition area contains multiple lines for the turn, reduce the uneven distribution of current density, reduce the resistance , and improve the transfer efficiency [0007] of Chiyo
With regard to claim 4, the combination of Vu and Chiyo teaches all the limitations of claim 3, Chiyo further teaches a length of the part that extends obliquely along the first side ( length of 182a in x direction, Fig. 7 is larger than a winding width of each turn constituting the first coil pattern ( width of 110 (distance between 111 to 114 in x direction, 120 ( distance between 121 to 124 in x direction), 130 ( distance between 131-134 in x direction), 140 ( distance between 141-144 in x direction), 150 ( distance between 151-154 in x direction), Fig. 7) ( see the length of 182a is larger than the width of 110, 120, 130, 140, 150, Fig. 7).
With regard to claim 8, VU teaches all the limitations of claim 1, 
but not each turn constituting the first coil pattern is divided into a plurality of lines.
However, Chiyo teaches each turn constituting the first coil pattern is divided into a plurality of lines. ( See Fig. 7, each of 110, 120, 130, 140 150 has multiple turns)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vu, to configure each turn to constitute the first coil pattern is divided into a plurality of lines, as taught by Chiyo, in order to reduce the uneven distribution of current density,  reduce the resistance , and improve the transfer efficiency [0007] of Chiyo

6. Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Vu ( US20190036382A1)
With regard to claim 5, Vu teaches all the limitations of claim 1,  and further teaches 
assuming that a length of the first side is L1 ( length of 1st side, Fig. 1) and that a winding width of the first coil pattern is W ( W, Fig. 1) , L1/W>1 is satisfied ( see Fig. 1, length of 1st side is larger than the width of the coil pattern).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the size of the coil to make L1/W =0.8~1.2, in order to use a suitable length and width ratio, use the large width of the turn to expand the charging coverage area. In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this case, the changes of the ratio of the side and winding width changes does not affect the functionality of the  coil to transmit the power.
With regard to claim 6, Vu teaches all the limitations of claim 5, and further teaches 
assuming that a length of the second side is L2, L1/L2>1 ( see Fig. 1, the length of first side is larger than the length of the second side)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the size of the coil to make L2/L1 to be 2.8 to 3.4, in order to make a suitable size of the charging area to match to the receiver size. In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this case, the change of the ratio of the sides does not affect the functionality of the system.
	With regard to claim 7, Vu teaches all the limitations of claim 5, and further teaches
assuming that a length of the opening area in a second direction orthogonal to the first direction is h ( see h, Fig. 1), W/h>1 ( W>h, therefore W/h>1, Fig. 1)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the size of the coil to make W/h=1.2 to 1.6, in order to enlarge the charging coil region, and improve the coupling of coil’s winding and increase the inductance of the coil. In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this case, the change of the ratio of the opening area to the width of turn does not change the function of the coil.

7. Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vu ( US20190036382A1) in view of Ohkubo ( US20140009254A1 )
With regard to claim 9, Vu teaches all the limitations of claim 1, but not a substrate on one surface of which the first coil pattern is formed; and a second coil pattern and a dummy pattern which are formed on other surface of the substrate,
wherein an inner peripheral end of the first coil pattern and an inner peripheral end of the second coil pattern are connected to each other through a first through-hole conductor penetrating the substrate, and
wherein an outer peripheral end of the first coil pattern and the dummy pattern are connected to each other through a second through-hole conductor penetrating the substrate.
However, Ohkubo teaches a substrate ( e.g., 2, Fig. 1) on one surface of which the first coil pattern ( 10b, Fig. 1)  is formed; and
a second coil pattern (10a, Fig. 1) and a dummy pattern ( e.g., 15a, Fig. 1, Fig. 3B) which are formed on other surface of the substrate ( e.g., 2, Fig. 1) ( 10 a, 10b at different side of 2, Fig. 1),
wherein an inner peripheral end of the first coil pattern ( e.g., 10b, Fig. 1)  and an inner peripheral end of the second coil pattern ( 10 a, Fig. 1) are connected to each other through a first through-hole conductor ( 12a, Fig. 1) penetrating the substrate ( e.g., 2, Fig. 1), and
wherein an outer peripheral end of the first coil pattern ( e.g., 11b, see 11b at outer peripheral end of 10a, Fig. 1 , Fig. 3B )and the dummy pattern ( 15a, Fig. 1) are connected to each other through a second through-hole conductor penetrating the substrate ( see through hole between 15a, 11b, Fig. 3B, Fig. 1,).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vu, to include a substrate on one surface of which the first coil pattern is formed; and a second coil pattern and a dummy pattern which are formed on other surface of the substrate, wherein an inner peripheral end of the first coil pattern and an inner peripheral end of the second coil pattern are connected to each other through a first through-hole conductor penetrating the substrate, and wherein an outer peripheral end of the first coil pattern and the dummy pattern are connected to each other through a second through-hole conductor penetrating the substrate., as taught by Ohkubo, in order to maximize the forming area of the coil within limited dimensions while securing the forming areas of the through-hole magnetic bodies, and improve the direct-current superimposition characteristic of the coil and inductance ([0017][0018] of Ohkuho.

8. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak (KR20140053799A ) in view of Vu ( US20190036382A1)
With regard to claim 10, Kwak teaches a mobile terminal holder (e.g., 320, Fig. 14, Fig. 11a, 11b) comprising: a main body part having a placing surface ( e.g., 321, Fig. 14) on which a mobile terminal is placed ( see Fig. 11b, mobile 400 placed on the surface of 320, which is 321 in Fig. 14); a lower stopper  ( e.g., 350, Fig. 14, Fig. 11b)  against which the mobile terminal ( e.g., 400, Fig. 11b)  placed on the placing surface ( front surface of 320, Fig. 11b) abuts at its lower end by its own weight for positioning ( see Fig. 11b, 400 abut the bottom end of 400); and
a coil component including a first coil pattern ( e.g., 330, Fig. 11a),
wherein an opening area surrounded by the first coil pattern has a first side( bottom of 330 close to 350, Fig. 11a) extending in a first direction ( direction of bottom of 330, Fig. 11a),  and a second side ( top of 330, far away from the 350, Fig. 11a),
wherein the coil component ( e.g., 330, Fig. 11a)  is incorporated in the main body part ( e.g., 320, Fig. 11a) so as to locate the first side( bottom of 330 that closes to 350, Fig. 11a) on the lower stopper side ( e.g., 350, Fig. 11a) and to locate the second side ( top of 330, Fig. 11a) on a side opposite to the lower stopper ( e.g., 350, Fig. 11a).
	Kwak does not teach a second side extending in the first direction wherein the first side is longer than the second side.
	However, Vu teaches a second side (2nd side, see Examiner labeled Fig. 1 of Vu) extending in the first direction ( first direction, Fig. 1) wherein the first side is longer than the second side ( 1st side is longer than the second side, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kwak, to configure a second side to extend in the first direction wherein the first side is longer than the second side, as taught by Vu, in order to size and shaped corresponding to the receiving object[0054] ( [0054] of Vu described the predetermined region to be sized and shaped corresponding to the receiving object and coil 111 is used to form a similar shape as predetermined region as shown in Fig. 4). A person of ordinary skill in the art would have been able to make the mere substitution and the outcome would have been predictable to that same person. Mainly, substituting one for the other achieves the predictable result of allowing form a desired shape to cope with the receiver’s structure. it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the trapezoidal outer shape coil for triangular shape coil according to known methods to yield the predictable result of providing a coil for transmitting the power.
  

Conclusion
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chiyo (US 20210272738 A1) teaches the coil with non-paralleled side
Kim (US20170117093A1) teaches about an asymmetric coil structure.
Lee (US20150349545A1) teaches about a triangular coil.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836